Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 1 of 8 PageID: 1927




                              EXHIBIT E
                                      to
      Order Granting Preliminary Approval of
             Class Action Settlement
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 2 of 8 PageID: 1928




                                               EXHIBIT F-1

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  _________________________________________
   MONICA GRAY, AS EXECUTRIX OF THE
   ESTATE OF EARL GRAY, JR. AND AS
   TRUSTEE OF THE INTEREST OF JASMINE                   CASE NO. 1:18-cv-01520-RMB-AMD
   GRAY-OLIVER, JUSTIN GRAY, AND JULIA
   WIECK, on behalf of themselves and all others
   similarly situated,

                                 Plaintiffs,

          v.

   CIT BANK, N.A., QBE INSURANCE
   CORPORATION, QBE FIRST INSURANCE
   AGENCY, INC., AND
   MIC GENERAL INSURANCE
   CORPORATION,

                                 Defendants.


                                   FINAL JUDGMENT

         This action having settled pursuant to the Stipulation and Settlement Agreement (the

  “Settlement Agreement”) and the Court having entered an Order Granting Final Approval to Class

  Action Settlement (the “Final Order”), IT IS HEREBY ORDERED, ADJUDGED AND

  DECREED that:

         1.      This action, including all individual claims and class claims presented herein, is

  hereby dismissed on the merits and with prejudice against the Named Plaintiffs and all other

  Settlement Class Members, without fees (including attorneys’ fees) or costs to any party except as

  otherwise provided in the Final Order.
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 3 of 8 PageID: 1929




                   a.       “Named Plaintiffs” means Monica Gray, as executrix of the Estate of Earl

  Gray, Jr., and as trustee of the interests of Jasmine Gray Oliver, Justin Gray, and Julia Wieck.

                   b.       The “Settlement Class” shall include all Borrowers1 in the United States

  who, during the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged

  by Financial Freedom2 a Net Premium for an LPI Policy issued during the Settlement Class Period.


  Excluded from the Settlement Class are: (i) individuals who are or were during the Settlement
  Class Period officers or directors of Defendants or any of their respective Affiliates; (ii) any
  justice, judge, or magistrate judge of the United States or any State, assigned to this matter;
  (iii) borrowers who only had an LPI Policy that was cancelled in its entirety such that any
  premiums charged and/or collected were fully refunded to the borrower or the borrower’s escrow
  account; (iv) borrowers whose indebtedness on the residential property securing the reverse
  mortgage loan serviced by Financial Freedom has been compromised or discharged in bankruptcy
  or otherwise; and (v) all borrowers who file a timely and proper request to be excluded from the
  Settlement Class.

                   c.       CIT Bank means CIT Bank, N.A., and its predecessors and successors, and

  all of their parents, subsidiaries, Affiliates, and divisions, including Financial Freedom, and all of

  their predecessors, successors, parents, subsidiaries, Affiliates, and divisions.

                   d.       QBE Insurance means QBE Insurance Corporation and its predecessors and

  successors, and all of its Affiliates, including QBE FIRST insurance Agency, Inc., n/k/a NGLS

  Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all of their

  predecessors, successors, and Affiliates.




  1
    “Borrower(s)” means (1) the person or persons who signed a reverse mortgage loan agreement, including home
  equity conversion mortgages, serviced by Financial Freedom and secured by residential property; and (2) property
  owners who were devised property secured by a reverse mortgage serviced by Financial Freedom where the devisor’s
  reverse mortgage account was charged for an LPI Policy by Financial Freedom after the property had been devised to
  the property owner.
  2
    “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was known as
  Financial Freedom, a division of OneWest Bank, N.A., and later was known as Financial Freedom, a division of CIT
  Bank, until CIT Bank sold the Financial Freedom reverse mortgage servicing business.



                                                          2
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 4 of 8 PageID: 1930




                 e.      MIC General means MIC General Insurance Corporation, and its

  predecessors and successors, and all its Affiliates, including NGLS Insurance Services, Inc. and

  Seattle Specialty Insurance Services, Inc.

                 f.      “Affiliate” of an entity means any person or entity which controls, is

  controlled by, or is under common control or ownership with such entity.

                 g.      “Insurance Entities” means Balboa Insurance Company, QBE Insurance

  Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc. and any of

  its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services, Inc.,

  Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC, n/k/a Great

  Lakes Insurance SE.

                 h.      “LPI Policy” means a lender-placed residential hazard and/or wind-only

  insurance policy or policies issued by, subscribed by, or procured or obtained through any of the

  Insurance Entities, and placed during the Settlement Class Period pursuant to a reverse mortgage

  loan agreement, including home equity conversion mortgages, serviced by Financial Freedom to

  cover a Borrower’s failure to maintain the required insurance coverage on the residential property

  securing the reverse mortgage loan.

                 i.      “Net Premium” means the amount of premium charged to a Settlement

  Class Member during the Settlement Class Period for an LPI Policy that was not cancelled, less

  any refund paid or credited to the Settlement Class Member.

         2.      Named Plaintiffs and all Settlement Class Members who did not timely exclude

  themselves from the Settlement Class, and their family members, executors, representatives,

  guardians, wards, heirs, estates, bankruptcy estates, bankruptcy trustees, successors, predecessors,

  joint tenants, tenants in common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors,




                                                   3
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 5 of 8 PageID: 1931




  attorneys, agents and assigns, and all those who claim through them or who assert claims (or could

  assert claims) on their behalf, have released the Released Claims as against the Released Parties,

  and are, from this day forward, hereby permanently barred and enjoined from directly or indirectly

  (i) filing, commencing, prosecuting, intervening in, or participating in (as class members or

  otherwise), any lawsuit in any jurisdiction for the Released Claims; or (ii) organizing any

  Settlement Class Members into a separate class for purposes of pursuing as a purported class

  action any lawsuit (including by seeking to amend a pending complaint to include class

  allegations, or seeking class certification in a pending action) based on or relating to the

  claims and causes of action, or the facts and circumstances relating thereto, in this action

  and/or the Released Claims.

                 a.      “Released Claims” means any and all claims, actions, causes of action,

  suits, debts, sums of money, payments, obligations, reckonings, promises, damages, penalties,

  attorney’s fees and costs, liens, judgments, and demands of any kind whatsoever that each member

  of the Settlement Class may have until the close of the Settlement Class Period or may have had

  in the past, whether in arbitration, administrative, or judicial proceedings, whether as individual

  claims or as claims asserted on a class basis, whether past or present, mature or not yet mature,

  known or unknown, suspected or unsuspected, whether based on federal, state, or local law, statute,

  ordinance, regulations, contract, common law, or any other source, that were or could have been

  sought or alleged in the Litigation or that relate, concern, arise from, or pertain in any way to the

  Released Parties’ conduct, policies, or practices concerning the placement, issuance, or facilitation

  of LPI Policies or to the receipt or disclosure or nondisclosure of charges related to the advancing

  of LPI premiums during the Settlement Class Period, including but not limited to conduct, policies

  or practices concerning LPI Policies or to charges for the placement of LPI Policies during the




                                                   4
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 6 of 8 PageID: 1932




  Settlement Class Periods. In agreeing to this Release, Named Plaintiffs explicitly acknowledge

  that unknown losses or claims could possibly exist and that any present losses may have been

  underestimated in amount or severity.

                 b.      The Released Claims of both the Named Plaintiffs and the Settlement

  Class Members shall include, but not be limited to, all claims related to CIT Bank’s or Financial

  Freedom’s insurance requirements; the relationship, whether contractual or otherwise, between

  any of the Released Parties or their Affiliates, or any other insurance carriers, brokers, or agents

  from whom CIT Bank or Financial Freedom procured or obtained coverage insuring residential

  property owned by any Settlement Class Member, regarding LPI, including, but not limited to,

  the procuring, underwriting, placement, insurance tracking, or costs of LPI Policies; the

  coverage amount, duration, issue date, alleged “backdating,” or alleged excessiveness of any

  LPI Policies placed or charged by CIT Bank or Financial Freedom; the payment or receipt of

  commissions, expense reimbursements, alleged “kickbacks,” or any other compensation under

  any LPI Policies placed or charged by CIT Bank or Financial Freedom; any alleged tortious

  interference by the Insurance Entities with mortgage loans serviced by CIT Bank or Financial

  Freedom; the receipt or disclosure or non-disclosure of any and all payments, expenses, fees,

  finance charges, other charges, or features pertaining in any way to, in connection with, or under

  any LPI Policies or coverage under such LPI Policies and charges for such coverage placed or

  charged by CIT Bank or Financial Freedom; the receipt or non-disclosure of any benefit under

  any LPI Policies or coverage under such LPI Policies and charges for such coverage placed or

  charged by CIT Bank or Financial Freedom; the content, manner, or accuracy of any

  communications regarding the placement of any LPI Policies by CIT Bank or Financial

  Freedom; and the regulatory approval or non-approval of any LPI Policy, or the premium




                                                   5
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 7 of 8 PageID: 1933




  thereon, placed or charged by CIT Bank or Financial Freedom. Each Settlement Class Member

  shall be considered, by operation of the Final Judgment, to have received full and final redress,

  including but not limited to any refund, reimbursement restitution, or damages for the conduct

  covered by the release.

                  c.      “Released Parties” means, only with respect to Released Claims: (a) CIT

  Bank, CIT Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom

  Acquisition, LLC, Financial Freedom, IndyMac Financial Services, IndyMac Agency, Inc., the

  Insurance Entities, and each of their respective past, present, and future, direct or indirect,

  Affiliates, parent companies, subsidiaries, divisions, predecessors, successors, assigns, investors,

  and all past or present officers, directors, employees, agents, brokers, distributors, representatives,

  and attorneys of any such entities or persons; (b) any insurance carrier, broker, or agent from whom

  Defendants procured or obtained an LPI Policy, or that was a party to an agreement relating to an

  LPI Policy, insuring residential real property owned by any Settlement Class Member, to the extent

  not included within subsection (a) above; and (c) any trustee of a mortgage securitization trust

  which included loans made to any Settlement Class Member, any owner, investor, and/or

  noteholder of the reverse mortgage loans CIT Bank or Financial Freedom serviced and upon whose

  secured properties LPI was placed for any Settlement Class member, including, but not limited to,

  any direct or indirect subsidiary of any of them, and all of the officers, directors, employees, agents,

  brokers, distributors, representatives, and attorneys of all such entities.

         3.       Notwithstanding the dismissal of this entire action, the Court shall retain

  jurisdiction over the construction, interpretation, consummation, implementation, and enforcement

  of the Settlement Agreement, including jurisdiction to enter such further orders as may be

  necessary or appropriate.




                                                     6
Case 1:18-cv-01520-RMB-AMD Document 107-5 Filed 04/15/20 Page 8 of 8 PageID: 1934




         4.     Within ten (10) days, Settlement Class Members shall dismiss with prejudice all

  claims, actions, or proceedings that have been brought by any Settlement Class Member in any

  jurisdiction and that have been released pursuant to the Settlement Agreement and Final Order and

  enjoined pursuant to this judgment.

        DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of
  ____________________, 2020




                                                      ___________________________________
                                                      RENEE MARIE BUMB
                                                      UNITED STATES DISTRICT JUDGE




                                                 7
